Title: From George Washington to William Pearce, 9 March 1794
From: Washington, George
To: Pearce, William


          
            Mr Pearce
            Philadelphia 9th Mar. 1794
          
          Your letter of the 3d instt is this moment received. The badness of the roads has
            occasioned irregularity in the Post.
          
          I approve your repairing my house in Alexandria with my own People (preparing every
            thing that can be, at home) and of your doing it in the manner proposed; that is, to
            board between the houses in a neat & workman like manner & to do the three sides
            of the lot with White Oak Posts & Rails, well executed. Do not let the Posts be too
            far distant from each other—when this is the case the rails are apt to warp, & the
            fence is weakened by it.
          I am glad to hear that Green has, at length put a finish to the Barn at Dogue run
              farm. I always supposed that shutters would be necessary to
            keep the weather from the floors, in driving Rain or Snow, & for comfort when
            working there when it is very cold; but these are soon done; and should be made to hang
            on substantial iron hooks, that when light, or air is wanting, they may be raised up;
            & hung to the foot of the rafters. If the windows below want shutters, the same may
            be done, & hung to the joice. But shoveling the grain as it falls from the treading
            floor, into the middle or octagon part of the building, will always preserve it from the
            weather. I want much to know how this mode of treading wheat answers.
          If you conceive the Lucern in the Spring lot will come to any thing, I am well content
            that it should remain as it is, with the dressing you propose to give it. I directed
            Seed to be saved last year from that which grew in the Inclosure opposite to it, but
            whether it was done or not I am unable to say; if it was not I will send you two or
            three pounds to sprinkle over the ground. Running a harrow over the lot backwards &
            forwards, & every way in short, will do no injury to the Lucern as it has a long tap
            root, but may tare weeds & grass up, and prepare it better for fresh Seed. The St
            foin & India hemp may be sown in the lot which you have mentioned, as more secure
            perhaps than the other, against Hares; but how they will be annoyed by fowls you can
            judge better of than I. I wish to have the most that can be made of them.
          It is very unlucky that the state of the Navigation has been such as to prevent my
            sending you the Clover & other Seeds; a vessel is now up, & talks of sailing
            this week for Alexandria, by which the things shall be sent. I
            hope what clover seed you had (as you have pronounced it good) has already been sown on
            the grain, as far as it would go, as was directed. I am Your friend &ca
          
            Go: Washington
          
         